DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Application and Claims Status
Applicant’s preliminary amendments filed on 04/23/2021 are acknowledged and entered.

Claims 1-28 were pending.  In the amendment as filed on 04/23/2021, applicants have cancelled claims 1-28; and added claims 29-46.  Therefore, claims 29-46 are currently pending and are under consideration in this Office Action.  Further, an amendment to the present specification was filed on 04/23/2021 in order to “update the priority claim” as stated in the remarks filed on 04/23/2021. 

Additionally, it is relevant to note that a substitute specification was filed on 04/23/2021 in respond to the ‘NOTICE TO FILE MISSING PARTS OF NONPROVISIONAL APPLICATION’ mailed on 09/25/2020, wherein only a clean copy was submitted.  

Information Disclosure Statement
The information disclosure statement (IDS) that was filed on 04/23/2021 has been reviewed as recorded in PTO-1449 forms.  It is relevant to note that any line through reference(s) are for the reason that: (i) the reference is a duplicate; (ii) no copy of the reference have been provided; and/or (iii) the copy provided does not correlates with the cited informations on the PTO-1449 form.  Applicant is advised that the date of any re-submission of any item of 

Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 29-35, are drawn to a process of reacting an acid having the structure of either  
    PNG
    media_image1.png
    84
    221
    media_image1.png
    Greyscale
 and an amine having the structure
    PNG
    media_image2.png
    139
    237
    media_image2.png
    Greyscale
, classified in C07D 519/00.
II. Claims 36-46, are drawn to a process of reacting an amine having the structure 
    PNG
    media_image3.png
    100
    244
    media_image3.png
    Greyscale
 and an acid having the structure
    PNG
    media_image4.png
    74
    88
    media_image4.png
    Greyscale
, classified in C07D 495/04.

The inventions are independent or distinct, each from the other because:
Inventions of Group I and Group II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed differ in their method steps.  The method steps are different for they produces different results such that 
    PNG
    media_image1.png
    84
    221
    media_image1.png
    Greyscale
 and an amine having the structure
    PNG
    media_image2.png
    139
    237
    media_image2.png
    Greyscale
.   The invention of Group II requires reacting an amine having the structure 
    PNG
    media_image3.png
    100
    244
    media_image3.png
    Greyscale
 and an acid having the structure
    PNG
    media_image4.png
    74
    88
    media_image4.png
    Greyscale
.  Thus, this different designs have different function and/or effect. Consequently, the related inventions are distinct, i.e. mutually exclusive, and the art anticipating or rendering obvious each of the above-identified groups respectively would not necessarily anticipate or render obvious another group, because they are drawn to different inventions that have different distinguishing feature(s), i.e. reactants.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification.

The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species
This application contains claims directed to the following patentably distinct species for each group of the claimed inventions.  Further, no matter which group of inventions is elected by applicants, applicants should identify which claims they believe are generic for each of the corresponding species and/or species sets, and which claims read on a particular species within the species sets.  For example, Applicants’ reply might state “...claim X is generic to the elected species of species sets A, C and E, but reads on the particular elected species for species sets B and D.”  Should a given species not pertain to Applicants’ elected group, Applicants should indicate accordingly. 

A single specific type of end product/compound - Applicants are required to elect a single type of end product/compound to be examined for the invention either Group I or Group II.  Applicants should identify all the variables that make up the structural features of the claimed compound of ‘Formula II:
    PNG
    media_image5.png
    148
    306
    media_image5.png
    Greyscale
’ to yield one distinct type of end product/compound.  For example, the type of end product/compound claimed in instant claims 29 and 36; and/or disclosed/exemplified by the instant specification on pages 7-8, 15-40, 63-75; Table 2 on pages 75-112; and Examples 1-10 on pages 115-132.

A single specific type of reaction - Applicants are required to elect a single type of reaction to be examined in their claimed invention of Group I only.  Applicants should identify all the variables that make up the structural features of the claimed reactants (i.e. 
    PNG
    media_image1.png
    84
    221
    media_image1.png
    Greyscale
; a single type of an amine having the structure
    PNG
    media_image2.png
    139
    237
    media_image2.png
    Greyscale
; a single type of base; and a single type of coupling agent) to yield one distinct reaction.  For example, the type of reactants claimed in instant claims 30-35; and/or disclosed/exemplified by the instant specification on pages 15-40; and Examples 1-10 on pages 115-132.

A single specific type of reaction - Applicants are required to elect a single type of reaction to be examined in their claimed invention of Group II only.  Applicants should identify all the variables that make up the structural features of the claimed reactants (i.e. a single type of acid having the structure
    PNG
    media_image4.png
    74
    88
    media_image4.png
    Greyscale
; a single type of an amine having the structure
    PNG
    media_image3.png
    100
    244
    media_image3.png
    Greyscale
; a single type of base; and a single type of coupling agent) to yield one distinct reaction.  For example, the type of reactants claimed in instant claims 37-46; and/or disclosed/exemplified by the instant specification on pages 15-40; and Examples 1-10 on pages 115-132.

The species are independent or distinct because each of the species identified above are directed to patently distinct species, wherein each of the species is materially and/or functionally different for the others.  Further, it is a significant burden to examine more than a single species for the species category (each of the species categories) as set forth above because the art is divergent and not necessarily coextensive.  For example, the classification for these species includes classes such as CPC class A61K, A61P, C07K, C07D, C07H, C07F, etc.  Art related to a given species that is materially and/or functionally different from the others would not necessarily disclose or make obvious each of the species.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 29 and 36 generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Because the above restriction/election requirement is complex, a telephone call to Applicant to request an oral election was not made. See MPEP § 812.01.	



Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
June 29, 2020